Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims16-20 of U.S. Patent No. 11,289,454 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in U.S. Patent No. 11,289,454 B2 encompassed the scope of the claims 16-20 limitations of application 17/674,337 being examined.
Regarding claim 16, the scope of claims 16 in patent number U.S. Patent No. 11,289,454 B2 encompassed claims 16 limitations of the instant application number 17/674,337.
Regarding claim 17, the scope of claims 17 in patent number U.S. Patent No. 11,289,454 B2 encompassed claims 17 limitations of the instant application number 17/674,337.
Regarding claim 18, the scope of claims 18 in patent number U.S. Patent No. 11,289,454 B2 encompassed claims 18 limitations of the instant application number 17/674,337.
Regarding claim 19, the scope of claims 19 in patent number U.S. Patent No. 11,289,454 B2 encompassed claims 19 limitations of the instant application number 17/674,337.
Regarding claim 20, the scope of claims 20 in patent number U.S. Patent No. 11,289,454 B2 encompassed claims 16 limitations of the instant application number 17/674,337.

Allowable Subject Matter
             Claim 1-15 is allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Yang et al,  (US 20140183724 A1) or Jeong et al, US 20150348930 A1 teaches all of the limitation of " preparing a base substrate including a semiconductor chip mounting region; forming a dam structure on the base substrate, the dam structure surrounding the semiconductor chip mounting region; but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 and 11 including " mounting a first semiconductor chip on the semiconductor chip mounting region of the base substrate, the first semiconductor chip having a first non-conductive film attached thereto; applying a pressure to the first semiconductor chip such that the first non-conductive film is in contact with the dam structure; stacking a second semiconductor chip on the first semiconductor chip, the second semiconductor chip having a second non-conductive film attached thereto; and forming a molding member covering the base substrate, the first semiconductor chip, and the second semiconductor chip.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2-10,12-15 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819